United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1127
                       ___________________________

                                    Fred Edgin

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Correct Care Solutions LLC, (originally named as Correct Care Services); Marty
  Hearyman, Doctor, Calico Rock Infirmary (originally named as Heeryman);
 Jagdish Shah, Doctor, Bowie County Correctional Center (originally named as
  Shah); Does, Infirmary Nurses, Calico Rock, LaSalle Correction, and Bowie
  County Correctional Center; Linda Hunt, Nurse (originally named as Hunt);
  Marjorie Reed-Hall, Nurse (originally named as Hall); Amanda Davis, Nurse
(originally named as Davis); Sharyn Rohder, APN (originally named as Sharon
   Rohder); Elizabeth Haydon, Medical Unit Supervisor (originally named as
 Hayden); Arnold, Nurse; Fletcher, Nurse; Don Lynch; Valerie Baltzell, Nurse
                    (originally named as Doe nurse Valerie)

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Batesville
                                 ____________

                        Submitted: September 7, 2018
                         Filed: September 12, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________
PER CURIAM.

       Arkansas inmate Fred Edgin appeals the district court’s1 grant of defendants’
motions to dismiss and for summary judgment in his 42 U.S.C. § 1983 action. We
find no error in the district court’s determinations that Edgin had not exhausted his
administrative remedies as to his claims against the North Central Unit in Arkansas
defendants, see King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir. 2010)
(under 42 U.S.C. § 1997e(a), § 1983 actions concerning prison conditions shall not
be brought by inmate until such administrative remedies as are available are
exhausted; de novo review of dismissal for failure to exhaust); that he did not state
a claim against the Bowie County Correctional Center nurse defendants, see Topchian
v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (reviewing de
novo grant of motion to dismiss, accepting as true all factual allegations in complaint,
and drawing all reasonable inferences in nonmovant’s favor); or that personal
jurisdiction over Dr. Shah was lacking, see Steinbuch v. Cutler, 518 F.3d 580, 585
(8th Cir. 2008) (Arkansas long arm statute confers jurisdiction to fullest constitutional
extent, so inquiry on appeal is whether exercise of jurisdiction comports with due
process; reviewing de novo dismissal for lack of personal jurisdiction). Accordingly,
the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-